     Case 2:19-cv-01348-MWF-GJS Document 12 Filed 06/11/19 Page 1 of 1 Page ID #:44



 1              KEN KOURY
                 SUITE 196
 2         23371 MULHOLLAND DR.
       WOODLAND HILLS, CALIFORNIA 91364
 3             (818) 715-9149

 4
 5    Plaintiff in pro per
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                   CENTRAL DISTRICT OF CALIFORNIA
10
11     KEN KOURY                                             CASE No.: CV 19-1348-MWF (GJSx)
12                                                Plaintiff(s) DISMISSAL WITHOUT PREJUDICE
13                             vs.
14
15     ALIERA HEALTHCARE, INC.;
16                                            Defendants.
17    This case is dismissed without prejudice.
18
19
20
21
22
      Dated: May 18, 2019
23
24
                                                                 __________________________
25                                                               Ken Koury
26
27
28
                                                         1

                                                                                               DISMISSAL
